Title: From Alexander Hamilton to Thomas Jefferson, [1 January 1792]
From: Hamilton, Alexander
To: Jefferson, Thomas



[Philadelphia, January 1, 1792]

Mr. Hamilton presents his Compliments to Mr. Jefferson. Being engaged in making a comparative statement of the Trade between the U S & France & between the U S & G Britain; and being desirous of rendering it as candid as possible Mr. H will be obliged to Mr. Jefferson to point out to him the instances, in which the Regulations of France have made discriminations in favour of the U States, as compared with other foreign Powers. Those of Great Britain appear by its statutes which are in the hands of Mr. H; but he is not possessed of the General Commercial Regulations of France.
Mr. H also wishes to be informed whether the Arret of the 9th of May 1789 mentioned by Mr. J in the Notes to his Table be the same with the Ordinance of the Governor General of St Domingo which is at the end of the Collection of Arrets which Mr. J was so obliging as to lend to Mr. H—which is of that Date.

Sunday January 1st 1792

